DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 1/19/2021, with respect to the 112(b) rejections have been fully considered and are persuasive.  Therefore, they have been withdrawn. 
Applicant's arguments filed in the aforementioned amendment with respect to the 103 rejections have been fully considered but they are not persuasive.
In response to the Applicant’s argument that the Kim reference does not teach “an anti-resonance damping structure configured to dampen a residual wave at a resonance frequency”, the Examiner disagrees and notes that the Applicant has misconstrued the nature of the prior art combination.  Kim was presented to provide an additional or secondary wave dampening means to further decrease the seismic effects on the protected structure of Haupt.  Per the Haupt-Kim combination, by adding the resonant cylinders of Kim positioned within the protection zone of the Haupt seismic wave damping system, the resonant cylinders of Kim would only be subject to residual waves as the initial seismic wave was already dampened by the Haupt damping structure as it passes through said structure.  As such, since the Kim resonant cylinders are only subjected to the residual waves, it would have been obvious to one of ordinary skill that the cylinders should be tuned to the resonant frequency of the residual waves as that is what they would be subjected to to provide a second wave dampening means to the protection system.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 18 and 20 recite the limitation “the seismic damping structure configured to have a resonance frequency”.  This limitation is indefinite because it is unclear as to what exactly is intended to be claimed. (e.g. how is the seismic damping structure ‘configured’ such that is has a resonance frequency; does the seismic damping structure naturally have a resonant frequency and there is no ‘configuring’ needed to be done by a user of the invention other than installing it in the ground; some combination of the above, or something else entirely).
Claims 2-17 and 19 are similarly rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2017/0167100).
Regarding claims 1, 18 and 20, Haupt discloses an apparatus and method for damping seismic waves [Figure 1A] to protect a building [20] comprising elements [30a, 30b], embedded within a host medium [118], defining a seismic damping structure, the elements arranged to form a border of a protection zone [40], the seismic damping structure configured to attenuate power of a seismic wave [60], traveling from a distal medium to the host medium, that is incident at the protection zone the seismic damping structure having a resonance frequency [obvious the structure of the Haupt elements would have at least one resonance frequency].
Although Haupt is silent as to the use of a secondary damping structure within the protection zone to dampen the residual waves that are left after the seismic wave passes through the damping elements, it would have been obvious to one of ordinary skill in the art that landscaped, ornamental trees – which are installed around nearly all constructed buildings to provide shade, convert carbon dioxide to oxygen, provide a habitat for wildlife, reduce the eyesore effects of the building etc – that are planted around the building which are within the protection zone would be configured to dampen a residual wave at a resonance frequency.  Likewise, it would have been similarly obvious that telephone poles, light poles, traffic lights, stop signs, adjacent buildings and flexible steel-girdered towers (obvious in the tower art as admitted by the Applicant in the response to arguments noted above) positioned within the protection zone would be configured to dampen a residual wave at a resonance frequency. 

Claims 1-9, 11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haupt et al. (US 2017/0167100) in view of Kim (US 2014/0305049).
egarding claims 1, 18 and 20, Haupt discloses an apparatus and method for damping seismic waves [Figure 1A] to protect a building [20] comprising elements [30a, 30b], embedded within a host medium [118], defining a seismic damping structure, the elements arranged to form a border of a protection zone [40], the seismic damping structure configured to attenuate power of a seismic wave [60], traveling from a distal medium to the host medium, that is incident at the protection zone the seismic damping structure having a resonance frequency [obvious the structure of the Haupt elements would have at least one resonance frequency].
Haupt fails to disclose an anti-resonance damping structure positioned within the protection
zone.
Kim teaches an apparatus and method of damping seismic waves to protect a building wherein an anti-resonance damping structure [100] is used to dampen a wave at the resonance frequency [Paragraph 9].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of Haupt by adding the resonant damping apparatus as described by Kim to further dampen the attenuated waves that pass through the elements and provide additional protection to the building(s) structure(s) to provide a secondary ‘level’ of dampening/protection to the building(s) structure(s).
Regarding claims 2 and 19, the Haupt-Kim combination further teaches, the resonance frequency is a function of a depth of the elements in the host medium and of a physical property of the host medium [obvious these specific locational factors would effect, and require a specific resonance frequencies].
Regarding claims 3 and 6, the Haupt-Kim combination further teaches, the anti-resonance damping structure is configured to dampen the residual wave by being mechanically tuned to the 
Regarding claims 4-6, the Haupt-Kim combination further teaches, the anti-resonance damping structure is configured to dampen the residual wave by being mechanically tuned to a harmonic or subharmonic of the resonance frequency [obvious to dampen as many frequencies as that could damage the building of the residual waves that are left after first passing/being damped by the Haupt structure; further, Kim teaches the anti-resonance damping structure can be configured to mixed frequencies. Paragraph 16].
Regarding claim 8, Kim further teaches, the anti-resonance damping structure is an array of cylinders within the host medium within the protection zone [Paragraph 10].
Regarding claim 9, Kim further teaches, the anti-resonance damping structure is a seismic wave absorbing structure configured to dampen the residual wave by absorption [Paragraph 6].
Regarding claim 10, Kim further teaches, the seismic wave absorbing structure is a mass-inmass lattice [individual structures 100 have an outer shell (Figures 1 & 3) with one mass, and cavity 30 contains the circuit which has a different mass, and together they can be positioned as a lattice (Figures 4 & 5)].
Regarding claim 11, the Flaupt-Kim combination further teaches, the host medium is earth [Haupt Figure 1A], and wherein the anti-resonance damping structure includes an array of trees planted in the earth within the protection zone and spaced periodically [obvious landscaping around the building could potentially do this].
Regarding claims 13-17, the Haupt-Kim combination further teaches the anti-resonance damping structure includes one or more towers [telephone poles, light poles, traffic lights, stop signs, adjacent buildings, etc.] — specifically flexible, steel-girded towers [with adjacent buildings] positioned on the host medium within the protection zone.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Haupt-Kim combination as applied to claims 1, 9, 11-14, 18 and 20, and further in view of either of the two non-patent literature references cited by the Applicant – Dertimanis et al., “Feasibility Analysis on the Attenuation of Strong Ground Motions Using Finite Periodic Lattices of Mass-in- Mass Barriers,” or Finocchio et al., “Seismic metamaterials based on isochronous mechanical oscillators”.
Haupt fails to disclose the use of a mass-in-mass lattice as the seismic wave absorbing structure.
As admitted by the Applicant, one of ordinary skill in the art would have been aware of the mass-in-mass damping structure of Dertimanis.  It was further admitted that Finnochio teaches a mass-in-mass system designed to filter S-waves of an earthquake.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the seismic wave anti-resonance damping structure of the Haupt-Kim combination by substituting the resonant cylinders for the mass-in-mass lattice systems as described by either Dertimanis or Finnochio as a matter of design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619